DETAILED ACTION
The Amendment filed 02/24/22 has been entered.  Claims 27-28 and 33-61 are currently pending, with claims 29-32 being cancelled.  Despite Applicant’s arguments and amendments, the previous 102 and 103 rejections are maintained.  The previous 112 rejections are withdrawn in light of the amendments and claim cancellations.  The revised Drawings constitute new matter and are addressed below.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The amendment filed 02/24/22 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  See MPEP 60.8.04(a).  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: the revised Figure 1 in the Replacement Sheet filed 02/24/22 now includes a box with the label, “SPRING.”  While Applicant correctly notes that a spring is well-known in the art, the drawing constitutes new matter because of the specific location of the spring.  There is no support in the originally filed specification for this precise location.  This issue was raised during the 02/01/22 Interview and an alternative to overcome this objection was detailed in the 02/07/22 Interview Summary.
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Objections
Claims 60 and 61 are objected to because of the following informalities:  claim 60 is objected to because it is unclear what it means for a correction factor to comprise a “correction factor set.”  See claim 60, line 2.  Claim 61 is objected to because it is unclear how a brake control system can be “corrected by…[a] curve.”  See claim 60, line 2.  This is nonsensical.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Tsukamoto
Claim(s) 27-34, 36-46, 51-52, 54-55 and 58-61 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsukamoto (WO 2018084303) (citing to corresponding US Patent Pub. No. 2019/0322265).  Tsukamoto is directed to an electric braking device for a vehicle.  See Abstract. 
Claim 27: Tsukamoto discloses an electromechanical brake system [Fig. 1] comprising at least one electromechanical brake (BRK), the at least one electromechanical brake comprising: at least one friction surface (KT); at least one lining support (PSN) having at least one brake lining (MS); at least one electric motor (MTR) for the predefinable moving of the lining support; an actuating mechanism (CP, GSK, SFO), on which the lining support is mounted, and which is connected to the electric motor; and at least one spring (MDK) having a spring stiffness which acts at least indirectly on the lining support; wherein the brake system has a control and monitoring unit (ECU, FPT, CMU), the control and monitoring unit being adapted to receive a braking action request (Bpa) on an input side and to generate a brake control signal on a basis of the braking action request and output the brake control signal to a regulator (ECW) of the electric motor, wherein the control and monitoring unit is adapted: to ascertain, at least one operating behavior value (Fpa, dFp; Ima), for a real operating behavior of the at least one electromechanical brake [see para. 0116 (determination of MDK operation can be executed on the basis of pressing force Fpa instead of or in addition to rotation angle Mka)], whereby the at least one operating behavior value will be ascertained from at least one first value (fps, fpr) of at least one first operating parameter of at least one part of the at least one electromechanical brake, wherein the at least one first value will be ascertained during a first movement of the lining support by means of the electric motor, the first movement being in a brake  engagement direction, to ascertain at least one correction factor (eFp, Ifp; Dut, elm), by a comparison of the at least one real operating behavior value to at least one stored operating behavior (Fpt, dFpm; Imt) expectation during a time period free of a braking action request [see para. 0123 (“Alternatively, the proper/improper determination of the returning mechanism MDK may be automatically executed by the electric braking device DDS itself when the brake operation member BP is not operated (that is, in the non-braking state in which ‘Bpa=0’)”)], and to correct the brake control system by the at least one correction factor, and to activate the regulator using the corrected brake control signal [see para. 0076-77, 0081, 0117-21], and wherein the control and monitoring unit is adapted to perform a calibration using a spring force of the at least one spring during the first movement [see para. 00123-126].  See Fig. 1.  
Claim 28: Tsukamoto discloses that the at least one electromechanical brake further comprises at least one readjustment device (SW1-SW4, ECW, IMT).  See para. 0040, 0071, 0077.
Claim 33: Tsukamoto discloses that the formation of the operating behavior value, furthermore at least one second value (fps, fpr) of the first operating parameter of the part of the brake ascertained by means of the electric motor during a second movement of the lining support opposite to the first movement is taken into consideration.  See para. 0076-77; 0117-21. 
Claim 34: Tsukamoto discloses that the spring is designed as a restoring spring for lifting the lining support off of the friction surface.  See para. 0045-50. 
Claim 36: Tsukamoto discloses that the control and monitoring unit is furthermore designed to activate the electric motor in at least one time period free of a braking action request in such a way that the first movement and the second movement of the lining support only take place within a gap between friction surface and brake lining.  See para. 0118-21 (motor is moved continuously from brake request to contact with KT). 
Claim 37: Tsukamoto discloses that the control and monitoring unit is furthermore designed to activate the electric motor during a braking procedure in such a way that the first movement and the second movement of the lining support are superimposed on the pressure of the lining support against the friction surface.  See para. 0118-21 (motor is moved continuously from brake request to contact with KT). 
Claim 38: Tsukamoto discloses that the control and monitoring unit is designed to control the first and second movement of the lining support in such a way that variations of the motor torque of the electric motor caused thereby are less than 3% of a respective brake motor torque.  See Fig. 1 (“designed in such a way” permits broad application of the art). 
Claim 39: Tsukamoto discloses that the ascertained at least one correction factor furthermore also takes into consideration the spring stiffness of the spring.  See para. 0115-25 (based on return mechanism MDK, hence based on stiffness of SPR). 
Claim 40: Tsukamoto discloses that the first operating parameter is a current consumption of the electric motor, and in that the first value is a first current consumption I of the electric motor, and in that the second value is a second current consumption I2 of the electric motor.  See para. 0075-87 (Imt, Ifp, Ist). 
Claim 41: Tsukamoto discloses that the brake system has a storage unit associated with the control and monitoring unit, in which a predefinable plurality of operating behavior expected values, in particular value sets, preferably functions for the at least one operating behavior expectation are stored.  See para. 0022, 0074, 0079. 
Claim 42: Tsukamoto discloses that the predefinable plurality of operating behavior expected values each link a specific motor rotation arc length to a current consumption expected value of the electric motor.  See para. 0086-89 (arc length correlates with arc rotation angle). 
Claim 43: Tsukamoto discloses that the control and monitoring unit is designed to generate a brake control signal upon input of a braking action request using the operating behavior expectation and the at least one correction value and output it to the regulator.  See para. 0076-77; Fig. 1. 
Claim 44: Tsukamoto discloses that the control and monitoring unit is designed to ascertain the brake control signal in the form of a motor rotation arc length to be achieved by the electric motor, and in that the control and monitoring unit is designed to compare the current consumption (Ist) of the electric motor to the corresponding current consumption expected value (Ifp), and to adapt the at least one correction value (Imt) accordingly if a deviation is established.  See para. 0075-87. 
Claim 45: Tsukamoto discloses that the control and monitoring unit is designed to ascertain the brake control signal in the form of a motor torque to be achieved by the electric motor, and in that the control and monitoring unit is designed to compare the motor rotation arc length of the electric motor to a corresponding motor rotation arc length expected value, and to adapt the at least one correction value accordingly if a deviation is established.  See para. 0086-89 (arc length correlates with arc rotation angle).
Claim 46: Tsukamoto discloses that the predefinable plurality of operating behavior expected values, in particular value sets, preferably functions, for the at least one operating behavior expectation are each stored in the storage unit for at least two, in particular for a predefinable plurality of different ambient temperatures.
Claim 51: Tsukamoto discloses that the electric motor is designed as a brushless DC motor, in that the regulator is designed as a vector regulator, and in that a current Iq of the vector regulator is transmitted as a current consumption value of the electric motor to the control and monitoring unit.  See para. 0087-88. 
Claim 52: Tsukamoto discloses that the actuating mechanism includes a mechanical input (SFI), which is connected to the electric motor, in that the actuating mechanism includes a mechanical output (SFO), which is connected to the lining support, and in that the actuating mechanism is designed in such a way that a movement at the input is related via a predefinable nonlinear relationship to a movement of the output.  See Fig. 1. 
Claim 54: Tsukamoto discloses that the brake system is formed free of force sensors.  See para. 0019 (“one or more of…”). 
Claim 55: Tsukamoto discloses a vehicle having at least one electromechanical brake system as claimed in claim 27.  See Title. 
Claims 58-59: see claims 27 and 28, respectively. 
Claim 60: Tsukamoto discloses that the at least one correction factor comprises at least one correction factor set; and the brake control system is corrected by the correction factor set.  See para. 0076-77.
Claim 61: Tsukamoto discloses that the at least one correction factor comprises at least one correction curve; and the brake control system is corrected by the correction curve.  See Figs. 1, 3. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Tsukamoto in view of Wirth
Claim 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsukamoto in view of Wirth (DE 19617796).  Wirth is directed to electromechanical actuation of a brake disc in a vehicle.  See Abstract. 
Claim 35: Tsukamoto is relied upon as in claim 27 above but uses a restoring spring (SPR, MDK) instead of an actuating spring.  Wirth discloses an electromechanical brake system wherein the spring (3) is designed as an actuating spring for applying the force required for a braking procedure to the lining support.  See Fig. 1.  It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to use an actuating spring because it is a design choice to provide a spring that either actuates or restores an actuating mechanism for an electromechanical brake, ultimately limited possibilities exist and it would be obvious to try. 
Tsukamoto in view of Fahland
Claim 47-50, 53 and 56-57 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsukamoto in view of Fahland et al. (U.S. Patent Pub. No. 2014/0025271).  Fahland is directed to a vehicle brake system.  See Abstract.  
Claim 47: Tsukamoto is relied upon as in claim 46 but does not disclose the use of a temperature sensor.  Fahland similarly discloses an electromechanical brake system that takes actual and target values to yield a correction factor that is used to correct a brake control [see Fig. 2], wherein at least one first temperature sensor (16-22) is associated with the brake system, which is connected to the control and monitoring unit, and in that the control and monitoring unit is designed to read a temperature value from the first temperature sensor at least in a predefinable operating state of the brake system, and to select at least one value of the operating behavior expectation from the storage unit for the ambient temperature value.  See para. 0016, 0027-33.  It would have been obvious to a person having ordinary skilli n the art to further include temperature sensors because it is well-known that brake systems often experience wide ranges of temperatures due to the frictional forces applied, and the temperature increases result in thermal expansion that may impact the functionality of the brake device, hence the use of these sensors can be critical. 
Claim 48: Fahland discloses that the predefinable plurality of operating behavior expected values, in particular value sets, preferably functions, for the at least one operating behavior expectation furthermore takes into consideration the heating and thermal expansion of the brake to be expected due to a braking procedure having a required braking action.  See para. 0016, 0027-33. 
Claim 49: Fahland discloses that the brake system furthermore includes at least one brake temperature sensor (16-22), which is connected to the control and monitoring unit, and which is preferably arranged on the at least one lining support.  See para. 0016, 0027-33. 
Claim 50: Fahland discloses that the control and monitoring unit is furthermore designed to conclude, on the basis of a brake temperature ascertained by the brake temperature sensor during a braking procedure having a predefined braking target torque, an actual braking torque and to adapt the at least one correction factor in the event of a predefinable deviation of the braking torque from the braking target torque.  See para. 0016, 0027-33. 
Claim 53: Fahland discloses that a transmission function of the actuating mechanism is stored in the storage unit.  See para. 0014.  It would be obvious to include this added functionality to further provide for the increased control of the vehicle. 
Claim 56: Fahland discloses that the vehicle includes at least one sensor for ascertaining at least one of an individual wheel speed and a wheel slip, in that the sensor is connected at least indirectly to the control and monitoring unit of the brake system, in that the control and monitoring unit is furthermore designed, during a braking procedure, to compare the wheel speed ascertained by the sensor or the wheel slip to at least one value for a corresponding operating behavior expectation, and to adapt the at least one correction factor in the event of a predefinable deviation.  See para. 0016 (“wheel speed”). 
Claim 57: Fahland discloses that the at least one sensor is part of at least one of an ABS and an ESP of the vehicle.  See para. 0016 (“ABS”). 


Response to Arguments
Applicant's arguments filed 02/24/22 have been fully considered but they are not persuasive. 
First, with regard to the Drawings, Applicant has submitted a revised Figure 1 in the Replacement Sheet filed 02/24/22, which now includes a box with the label, “SPRING.”  While Applicant correctly notes that a spring is well-known in the art in the Remarks pages 10-11, the drawing constitutes new matter because of the specific location of the spring.  See MPEP 608.04(a).  There is no support in the originally filed specification for this precise location.  This issue was raised during the 02/01/22 Interview and an alternative to overcome this objection was detailed in the 02/07/22 Interview Summary.
Second, Applicant asserts that adding that the correction factor is ascertained during non-braking obviates the Tsukamoto rejection.  See Remarks, pages 11-14.  In response, Tsukamoto explicitly addresses this limitation as a possible alternative in paragraph [0123]: “Alternatively, the proper/improper determination of the returning mechanism MDK may be automatically executed by the electric braking device DDS itself when the brake operation member BP is not operated (that is, in the non-braking state in which ‘Bpa=0’).”  Thus, Applicant’s arguments are without merit.
For the foregoing reasons all pending claims remain rejected as detailed above. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL R SAHNI whose telephone number is (571)270-3838. The examiner can normally be reached M-F 7am-3pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

VISHAL SAHNI
Primary Examiner
Art Unit 3657



/VISHAL R SAHNI/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        March 3, 2022